Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “wherein the shear bars connected to the first picking rotor or to the second picking rotor have a different height” (cl. 12),
“wherein not all of the feeder slats of the first and second picking rotors have associated therewith one of the shear bars in the correspondingly engaged first or second intermediate space” (cl. 11; NOTE: it appears the claim also includes an orientation when some of the slats are associated with the shear bars at the same time, whereas separate embodiments are shown) must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The ABSTRACT is missing.  
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains, in other words it should be amended to better comport with the elected and/or claimed invention.  

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoolman (5282352).

[AltContent: textbox (Feeder slats: legs of a profiled body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shear bar)][AltContent: arrow]
    PNG
    media_image1.png
    272
    651
    media_image1.png
    Greyscale

[AltContent: textbox (Jacket at the base / rotor)]



10. An attachment configured to be connected to a harvesting machine, the attachment comprising: 
picking devices arranged adjacent to each other and distributed across a working width of the attachment, the picking devices each comprising picking plates (8) defining a picking gap and each further comprising a first picking rotor and a second picking rotor (26) arranged underneath the picking gap and configured to be rotatingly driven in opposite directions relative to each other; 
wherein the first and second picking rotors each comprise a rotor jacket and feeder slats (marked up) projecting in a radial direction outwardly away from the rotor jacket and defining an envelope circle (fig 3), 
wherein the envelope circles of the first and second picking rotors mesh with each other (fig 3); 
wherein between the feeder slats of the first picking rotor first intermediate spaces are defined, and wherein between the feeder slats of the second picking rotor second intermediate spaces are defined (fig 3); 
one or more shear bars (marked up) arranged in at least one of the first and second intermediate spaces (fig 2) and connected detachably to the respective first or second picking rotor and/or the respective feeder slats (shown/taught above), 
wherein the one or more shear bars fill sections of said at least one of the first and second intermediate spaces when the first and second picking rotors rotate (fig 2).

11. The attachment according to claim 10, wherein the feeder slats of the first picking rotor engage the second intermediate spaces of the second picking rotor and the feeder slats of the second picking rotor engage the first intermediate spaces of the first picking rotor when the first and second picking rotors rotate, wherein not all of the feeder slats of the first and second picking rotors have associated therewith one of the shear bars in the correspondingly engaged first or second intermediate space (figs 2-3).

12. The attachment according to claim 10, wherein the shear bars connected to the first picking rotor or to the second picking rotor have a different height (see Drawing’s Objection above, the slats have different heights, fig 3).

13. The attachment according to claim 10, wherein a plurality of the shear bars are connected to a profiled body of one of the feeder slats of the first picking rotor or of the second picking rotor (shown above).

14. The attachment according to claim 10, wherein the shear bars have a surface facing radially outwardly and the surface is provided with a structure (structure as shown in fig 2).

16. The attachment according to claim 10, wherein the feeder slats are legs of a profiled body with a U-shaped cross section (shown above).

17. The attachment according to claim 16, wherein the shear bars are connected to a base of the profiled body (addressed already in cl. 13 and shown above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoolman (5282352).

Schoolman teaches the shear bars, except the choice of material:

15. The attachment according to claim 10, wherein the shear bars are made of a plastic material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a material such that the shear bars are made of plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

The selection of a known material for a particular purpose is within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


Claim(s) 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoolman (5282352), in view of Calmer (9560804).

Schoolman teaches the claimed invention above, including claim 11, wherein not all of the feeder slats of the first and second picking rotors have associated therewith one of the shear bars in the correspondingly engaged first or second intermediate space, however it appears the claim also includes an orientation when some of the slats are associated with the shear bars, thus it is not shown in the prior art.

18. The attachment according to claim 16, wherein the legs of the profiled body comprise a forward section and a rearward section in a length direction of the profiled body, wherein the forward section of at least one of the legs has a projecting height that is shorter than a projecting height of the rearward section.

Calmer teaches slats with different heights, forward section projection height is shorter than the rearward section (figs 7, 21B; marked up), 
Also, teaches the orientation of the slats between the space of the opposing rotor slats (fig 17B, 22B) and not between the opposing slats space (fig 19B), 
And teaches the orientation also has been known to be between the slats (fig 5).

[AltContent: arrow][AltContent: textbox (Different heights)][AltContent: arrow]
    PNG
    media_image2.png
    450
    538
    media_image2.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the slats & rotors of Schoolman with the teachings of Calmer, because it would not have been outside the skill to increase the aggressiveness of the slats; 
Whereas, orientation the slats would be well within the skill using sound engineering judgement to achieve different shearing results.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoolman (5282352), in view of Gramm et al (WO 2018035537, priority 8/2016).

Schoolman teaches the claimed invention of claims 13-14, however alternate profile or design is best taught in Gramm.

Gramm teaches a serrated design:

[AltContent: textbox (Serrated profile)][AltContent: arrow]
    PNG
    media_image3.png
    585
    551
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the shear bars of Schoolman with the teachings of Gramm, because it would not have been outside the skill to design the profile with serrations for more aggressive shearing effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Fischer (4233804) teaches the slats at different heights due to being at different angle with respect to the rotor (fig 2).

Schloesser et al (2017/0188517) teaches slats with different heights, forward section projection height is shorter than the rearward section (fig 22).

Dillon (3100491) teaches slats with different heights, forward section projection height is shorter than the rearward section (fig 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671